                                                                  1

 1                  IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF PUERTO RICO
 3

 4

 5   UNITED STATES OF AMERICA,        )    CASE NO. 17-CR-566 (FAB)
     Plaintiff,                       )
 6                                    )
     vs.                              )         JURY TRIAL
 7                                    )
     JEAN CARLOS BENITEZ-MELENDEZ,    )
 8   Defendant.                       )

 9

10

11             TRANSCRIPT OF FURTHER JURY TRIAL (EXTRACT)
           HELD BEFORE THE HONORABLE JUDGE FRANCISCO A. BESOSA
12                        SAN JUAN, PUERTO RICO
                          Thursday, May 31, 2018
13

14   APPEARANCES:

15   For the United States:     ALEXANDER L. ALUM, AUSA
                                United States Attorney's Office
16                              Torre Chardón, Suite 1201
                                350 Carlos Chardón Street
17                              San Juan, PR 00918

18                              CAMILLE GARCIA-JIMENEZ, SAUSA
                                United States Attorney's Office
19                              Torre Chardón, Suite 1201
                                350 Carlos Chardón Street
20                              San Juan, PR 00918

21
     For the Defendant:         IRMA R. VALLDEJULI-PEREZ, ESQ.
22                              P.O. Box 361228
                                San Juan, PR 00936-1228
23

24

25   Produced by mechanical stenography; computer-aided
     transcription
                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                   2

 1

 2                             I N D E X

 3

 4   WITNESSES                                              PAGE

 5

 6   ON BEHALF OF THE PLAINTIFF:

 7   ARNALDO MONROIG-VEGA

 8        Cross-Examination by Ms. Valldejuli-Perez (Cont'd) 5
          Redirect Examination by Mr. Alum                   40
 9

10

11   EMANUEL TORRES-RAMIREZ

12        Direct Examination by Ms. Garcia-Jimenez           46
          Cross-Examination by Ms. Valldejuli-Perez          63
13        Redirect Examination by Ms. Garcia-Jimenez         66

14

15

16

17

18

19

20

21

22

23

24

25

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                      3

 1               (PROCEEDINGS COMMENCED AT 10:35 A.M.)

 2

 3               THE CLERK:     Criminal Case No. 17-566, United States

 4   of America versus Jean Carlos Benitez-Melendez for Third Day

 5   of Jury Trial.

 6               On behalf of the Government, Assistant United

 7   States Attorneys Alexander L. Alum and Camille

 8   Garcia-Jimenez.

 9               On behalf of the Defendant, Attorney Irma R.

10   Valldejuli-Perez.

11               Defendant is present and assisted by the certified

12   court interpreter.

13               MS. GARCIA-JIMENEZ:      Good morning, Your Honor.

14               THE COURT:     Ready?

15               MR. ALUM:     We're ready.

16               Your Honor, before the jury comes out, we just want

17   to bring one issue to the Court's attention, and that is, we

18   intend to present very short testimony from a probation

19   officer who was present when the Defendant was arrested the

20   next day.

21               Now, there are chronos notes that the probation

22   officers always draft regarding what they did on a particular

23   day.   We don't have them.       It's not in our possession.

24               THE COURT:     Chronos notes?

25               MR. ALUM:     Yes.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                        4

 1             THE COURT:     I never allow anybody to see the

 2   chronos notes.

 3             MR. ALUM:     Okay.   So it's not Jencks.   That's the

 4   ruling we were going to request from the Court.

 5             THE COURT:     Not even for revocations.

 6             MR. ALUM:     Very well.

 7             THE COURT:     Before we start, the final jury

 8   instructions are almost done, so I will give them to you

 9   tomorrow so you have something to do over the weekend.

10             MR. ALUM:     Okay.

11             MS. VALLDEJULI-PEREZ:       So, Your Honor, then the

12   case will be -- I understand then that the case will continue

13   Monday.

14             THE COURT:     It may be.    I just took advantage of

15   the fact that yesterday we didn't have a lot of trial time,

16   and I started on the jury instructions.

17             MS. VALLDEJULI-PEREZ:       I have no problem.

18             THE COURT:     Bring the jury in, please.

19             Mr. Monroig, please.

20             (Whereupon, the following proceedings were held in

21   the presence of the jury:)

22             THE COURT:     Good morning, ladies and gentlemen.

23   Please be seated.

24             As I told you yesterday, we will continue today

25   with the cross-examination of Agent Monroig.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    5

 1             Ms. Valldejuli.

 2                       CROSS-EXAMINATION (Cont'd)

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    Good morning, Mr. Monroig.

 5   A    Very good morning.

 6   Q    I will want to call your attention, first, to the

 7   evening of November 2nd of 2017 after the time that you took

 8   the photographs of Jean Carlos' home in Yambele Ward in

 9   Rio Piedras; do you remember?

10   A    Correct.

11   Q    It was not a night.     It was late in the afternoon.

12   A    5:30, 6:30, approximately.

13   Q    When you finished taking the photographs, you got into

14   an unmarked car.

15   A    Correct.

16   Q    You were a passenger in that vehicle, and your partner

17   was Santiago; correct?

18   A    Luis Santiago, direct, driver.

19   Q    Right.     Driver; correct?

20   A    Correct, driver.

21   Q    And the street where Jean Carlos' home is a dead end

22   street; correct?

23   A    Correct, a dead end street.

24   Q    And you said two days before that you -- when I'm saying

25   "you," it was the car where you were, because you were not

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      6

 1   the one that was driving.

 2   A    Could you repeat the question.     I didn't understand.

 3   Q    It's not a question.     It's just clarifying to you that

 4   when I refer to "you," I refer to the vehicle that was --

 5   because you were not the one that was driving.

 6   A    The vehicle in which I was.

 7               THE COURT:   So what's the question?

 8               MS. VALLDEJULI-PEREZ:   Yes, I am going to the

 9   question.

10   BY MS. VALLDEJULI-PEREZ:

11   Q    And after you finished in the street where Jean Carlos'

12   home was, you drove backwards to get out of that street into

13   the main street; correct?

14   A    I did back up until I reached the intersection.

15   Q    I will ask you that in this clean sheet that you have in

16   front of your screen, and there is a pen or with your finger,

17   please draw where you stopped in the intersection, where was

18   the intersection from the place you were coming.

19   A    Here (indicating).

20   Q    And you said that you drove backwards -- where was Jean

21   Carlos' home in that drawing?

22   A    Let me improve the drawing a bit.

23               This is the dead end street where Jean Carlos lives

24   (indicating).

25               THE COURT:   That square is what would be

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         7

 1   Mr. Benitez's house?

 2               THE WITNESS:    Correct.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    And then you said that you drove backwards.        And where

 5   do you stop?

 6   A    That is correct.      I backed up and stopped here

 7   (indicating).

 8   Q    And at that time, the front of your car was looking

 9   towards where?

10   A    Towards the direction from where I came.

11   Q    So you were --

12               THE COURT:     Let's do this:   That line that you drew

13   to state where you went, put an arrow to show where the car

14   was facing.

15               THE WITNESS:    Can I do this (drawing) next to it?

16               THE COURT:     All right.   Thank you.

17   BY MS. VALLDEJULI-PEREZ:

18   Q    You said that when you saw to your left, you saw the

19   Suzuki coming towards Yambele Ward.

20   A    Could you repeat the question.

21   Q    Yes.     My question was, you said that when you looked to

22   your left, you saw a Suzuki coming towards Yambele Ward.

23   A    Once I had stopped, I saw a gray SX4 Suzuki, which was

24   stopped on one of the streets that comes out of the

25   subdivision in the form of direction towards the Yambele

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                             8

 1   Ward.

 2   Q       Could you then point out exactly where was the Suzuki

 3   that you -- where was located the Suzuki that you saw that

 4   day.

 5   A       This is one of the streets (drawing).      Maybe a little

 6   bit more to the front, but...

 7               MS. VALLDEJULI-PEREZ:       Could we clear so that he

 8   can put it exactly where --

 9               MR. ALUM:     Actually, Your Honor, before we clear

10   that, can we mark that as an exhibit?

11               MS. VALLDEJULI-PEREZ:       We are going to.

12               THE COURT:     Let her finish with the document, and

13   then we will mark it.

14               Mr. Monroig, you said that the Suzuki was a little

15   bit -- place the Suzuki exactly where you saw it, if you

16   remember.

17               THE WITNESS:     I will use the shape of an arrow.      I

18   will be a little more --

19               THE COURT:     Do me a favor.    Put an "S" next to that

20   arrow so we know that's the Suzuki.

21               THE WITNESS:     (Witness complies.)

22               THE COURT:     Thank you.

23               Go ahead, Ms. Valldejuli.

24               MS. VALLDEJULI-PEREZ:       May we print then --

25               THE COURT:     You want it printed now?

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                        9

 1                MS. VALLDEJULI-PEREZ:   Let us wait until we finish

 2   with the testimony because maybe something might be --

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    That means that the Suzuki -- that was the first time

 5   that you saw the gray Suzuki.

 6   A    At that moment, yes.

 7   Q    And you also said that the passenger door of the Suzuki

 8   was open when you saw it.

 9   A    No.

10   Q    And what did you see?

11   A    At that moment, what I observed was the vehicle, the

12   front part of the passenger's side, a person opened the door,

13   and at that moment a gentleman put his foot on the ground.

14   And at that point I was able to observe the gentleman, Jean

15   Carlos Benitez, who is the man to my left (indicating), and I

16   was able to see he had a rifle-type firearm, black in color.

17   Q    And that was the first time that you saw the passenger

18   of the Suzuki.

19   A    No.

20   Q    When was the first time?

21   A    At the moment I observed the vehicle stopped.

22   Q    And before that you have never seen in person that

23   passenger?

24   A    Not in person.

25   Q    How you have seen him before?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          10

 1   A       Because in the San Juan Division we have a poster with a

 2   photograph of the gentleman here (indicating), this man, and

 3   I had seen that photograph more than 50 times.

 4   Q       The passenger never exited the vehicle.

 5   A       Could you repeat the question.

 6   Q       What happened after you saw the person that took off a

 7   foot and --

 8                 THE COURT:     I don't think he took off his foot.   He

 9   placed his foot on the ground.

10                 MS. VALLDEJULI-PEREZ:    He placed his foot outside.

11   Okay.

12                 THE WITNESS:    Then I saw that this man had a

13   rifle-type firearm that was black.

14   BY MS. VALLDEJULI-PEREZ:

15   Q       He never fully exit the vehicle.

16   A       No.

17   Q       And the distance that -- you said two days ago that the

18   distance between where you were stopped and where the Suzuki

19   was, was about 30 to 40 feet from your car.

20   A       30 to 40 feet, approximately.

21   Q       Could you show from where you are sitting where in this

22   courtroom was the -- you saw the Suzuki, the distance, from

23   where you are seated.

24   A       Approximately, it could be from here to the door.

25   Approximately.

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                      11

 1             THE COURT:     The entrance door?

 2             THE WITNESS:     Yes, correct.

 3             THE COURT:     Go ahead.

 4   BY MS. VALLDEJULI-PEREZ:

 5   Q    And after that he got inside the Suzuki, and the Suzuki

 6   started moving; correct?

 7   A    He got inside the Suzuki, and the Suzuki took off

 8   towards the left.

 9             THE COURT:     Show with another arrow where the

10   Suzuki went when it started moving.

11             THE WITNESS:     (Witness complies.)

12             THE COURT:     Go ahead, Ms. Valldejuli.

13   BY MS. VALLDEJULI-PEREZ:

14   Q    And at that time you continued following -- you started

15   following the Suzuki from behind.

16   A    Well, at that moment I started announcing on the radio

17   what I had observed, which was an SX4 Suzuki in which Jean

18   Carlos Benitez was a passenger, who had a rifle-type firearm.

19   Q    And after that, you continued following -- you started

20   following the vehicle from behind.

21   A    That is correct.    I started to follow the vehicle, like

22   this (drawing).

23             THE COURT:     Put that as an arrow, please.

24             THE WITNESS:     (Witness complies.)

25             THE COURT:     In that second arrow, put a "P" for

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                            12

 1   police.

 2                THE WITNESS:     (Witness complies.)

 3                THE COURT:     Okay.   Thank you.

 4   BY MS. VALLDEJULI-PEREZ:

 5   Q    When you were following the Suzuki, you could not see

 6   the face of the passenger.

 7   A    Yes.     At times I was able to.        There were times when I

 8   was able to.

 9                MS. VALLDEJULI-PEREZ:      Your Honor, I will request

10   to print this and enter it as an exhibit.

11                THE COURT:     Okay.   Let's print that as Defense

12   Exhibit C.

13   BY MS. VALLDEJULI-PEREZ:

14   Q    The next you claim you saw the passenger showing -- the

15   next time, you claim you saw the passenger throwing two

16   rifles and a bag out of window.

17   A    One rifle, one bag, and one rifle.

18                THE COURT:     In that order?

19                THE WITNESS:     That's right.

20   BY MS. VALLDEJULI-PEREZ:

21   Q    And at that time you were behind the car.

22   A    Correct.

23   Q    So at that time you did not see the face of the

24   passenger.

25                THE COURT:     At what time?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       13

 1               MS. VALLDEJULI-PEREZ:    When the passenger was

 2   tossing out the bag and the rifles.

 3               THE WITNESS:    Yes, you could see his face.

 4   BY MS. VALLDEJULI-PEREZ:

 5   Q    The next encounter is the alleged shooting in the corner

 6   of Santiago Carrera and Alonso Arroyo (sic) Street; correct?

 7   A    Antonio Arroyo.

 8               MS. VALLDEJULI-PEREZ:    We will be showing

 9   Government exhibit...

10   BY MS. VALLDEJULI-PEREZ:

11   Q    That was the corner where you claim that occurred the

12   shooting.

13   A    Correct.

14   Q    Could you point out where was your car in that corner,

15   when the shooting you alleged occurred.

16   A    Well, I cannot specify that on this photograph because

17   this is part of the street.

18   Q    I don't understand.      What do you mean?

19   A    Because on this photograph the only part of the street

20   that you can see is the turn and the curve and the

21   intersection, practically.

22   Q    So your car was not anywhere in this -- the picture

23   reflects your car was not there, was not in this picture.

24   A    Not at that moment, no.

25               THE COURT:     When you say "at that moment," which

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                        14

 1   moment do you mean?

 2             THE WITNESS:     At the moment when he turned around.

 3   Then he fired several times.

 4   BY MS. VALLDEJULI-PEREZ:

 5   Q    Can you specify in this photo where was the Suzuki car

 6   took the corner that you said.     Explain in this photo where

 7   was the Suzuki.

 8             THE COURT:     Well, don't explain.   Just mark where.

 9             MS. VALLDEJULI-PEREZ:     Exactly, Your Honor.

10             THE WITNESS:     Well, this street is actually much

11   broader, and he turned closer to this side of the street,

12   over here (indicating).

13   BY MS. VALLDEJULI-PEREZ:

14   Q    Could you mark --

15   A    Like this (indicating).

16   Q    And as you are marking that, when you allege that there

17   was -- let me rephrase.

18             You claim that the Suzuki opened up in that turn.

19   That's what you draw there.

20   A    Yes, because the street, Santiago Carrera, it's in the

21   direction -- it's like a semi-curve.

22   Q    And what was the direction that the Suzuki took?

23   A    (Drawing.)

24   Q    You testified that a black man in a passenger seat takes

25   out a firearm with both hands and a black pistol and makes

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      15

 1   several shots; correct?

 2   A    I testified it was Mr. Jean Carlos Benitez-Melendez.

 3   Q    That he took a firearm with both hands and a black

 4   pistol and made several shots.

 5   A    It was a black pistol-type firearm, and he fired several

 6   times.

 7   Q    Where in that -- first of all, was the vehicle running

 8   or it was stopped when the shots were made from the Suzuki,

 9   the Suzuki vehicle?

10   A    It was moving.

11   Q    And in that photo -- do you remember that as part of

12   your work you have to render a report called use of force?

13   A    Correct.

14   Q    And the purpose of that is -- that report you have to

15   render it every time that you fire in an incident your

16   firearm.

17   A    That is what the use of force is for.

18                MS. VALLDEJULI-PEREZ:   Your Honor, permission to

19   approach the witness.

20                THE COURT:   Sure.

21                May I see that first.

22                (Whereupon, Defense Counsel hands the Court a

23   document.)

24   BY MS. VALLDEJULI-PEREZ:

25   Q    Mr. Monroig, could you examine this document.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                              16

 1   A       I am going to take some time.

 2                THE COURT:     Go ahead.   Take your time.

 3                THE WITNESS:     Okay.

 4                THE COURT:     Go ahead.   Question.

 5   BY MS. VALLDEJULI-PEREZ:

 6   Q       I direct you to page 3, paragraph 35, where it says

 7   "Narrative statement of the member of the Puerto Rico

 8   Police," where it says "state facts in detail," and down the

 9   road it says --

10                THE COURT:     Would you repeat that.      We didn't

11   understand what you said.

12                Down in the bottom, what?

13   BY MS. VALLDEJULI-PEREZ:

14   Q       In line 7 there it says -- I withdraw the question.

15                This document was filled by you and signed by you;

16   correct?

17   A       This is my signature there; that's right.

18   Q       In line 7 you stated, "They stopped at the intersection

19   with Rafael Alonso Torres Street, and the passenger points at

20   us with a black-color pistol-type firearm;" that is correct?

21                THE COURT:     It's correct as to what it says there?

22                MS. VALLDEJULI-PEREZ:      What it says there.

23                THE COURT:     Okay.

24                THE WITNESS:     That is correct.      That's what it

25   says.    And this is a brief narrative statement.          Not a sworn

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        17

 1   statement.     Narrative statement of the events.    Not a sworn

 2   statement.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    And when you prepared this document?       The date you

 5   prepared this document.

 6   A    Can I look at it again to see --

 7                THE COURT:     Please do.

 8                THE WITNESS:    As I can see here on the front of the

 9   document, on November 3rd, 2017.

10   BY MS. VALLDEJULI-PEREZ:

11   Q    And you explained -- you said that in this photograph

12   that is in the screen, you cannot point out where was your

13   vehicle.

14   A    Not precisely, no.

15   Q    But how far from the corner of these streets, Santiago

16   Carrera and Alonso Arroyo Street, was your car when the

17   shooting occurred?

18   A    It's Antonio Arroyo and Santiago Carrera.

19   Q    Let me rephrase the question.       You were coming through

20   Santiago Carrera Street.

21   A    I was driving on Santiago Carrera Street, yes.

22   Q    How far or what was the distance where you were coming

23   from the Suzuki when the Suzuki made -- the passenger made

24   the shots?

25   A    Approximately 30 to 40 feet also.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      18

 1   Q    So that is why in this picture that is going to appear

 2   on the screen, your car, where you were, could not be drawn.

 3   A    Correct.

 4   Q    And how many shots did the passenger fire to you?

 5   A    It was several shots, but I can't say exactly how many.

 6   Q    None of these shots hit your car where you were.

 7   A    At that moment, I don't know.

 8   Q    And after that moment, do you know?

 9   A    After that moment, no.

10             THE COURT:     "No" you don't know, or "no" no shots

11   hit the car?

12             THE WITNESS:     No, no shots hit my vehicle.

13   BY MS. VALLDEJULI-PEREZ:

14   Q    How many fired bullets were recovered in that corner?

15   A    I don't know.     I don't know.

16   Q    How many shells were recovered inside the Suzuki?

17   A    I don't know.

18   Q    You said that you fired several shots.

19   A    To who?

20   Q    In that corner towards the Suzuki.

21   A    Could you repeat the question.

22   Q    Let me rephrase.    How many shots -- you testified that

23   you shot towards the vehicle, the Suzuki.

24   A    Correct.

25   Q    How you shot towards the Suzuki?     From inside the

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                             19

 1   vehicle or from taking your hand outside the hand?

 2   A       I took my hand out of the window and put it up and

 3   pressed on the trigger.

 4   Q       How many shots you fired that day?

 5   A       I don't remember.

 6   Q       If I show you -- if you can review the document that you

 7   have in front of you, that can help you remember?

 8   A       Can I look at it again.

 9                THE COURT:     Yes, please.     See if anything in that

10   document will refresh your recollection as to how many shots

11   you fired.

12                THE WITNESS:    Three shots.

13   BY MS. VALLDEJULI-PEREZ:

14   Q       Your partner, Agent Santiago, also fired his weapon

15   through the windshield.

16   A       I stated that, yes, I had heard a shot, correct.

17   Q       How many shots --

18                THE COURT:     Wait a minute.     That question was kind

19   of --

20                You, Mr. Monroig, did not shoot through the

21   windshield?

22                THE WITNESS:    No.

23   BY MS. VALLDEJULI-PEREZ:

24   Q       How many shells were recovered in the street?

25   A       I don't know.

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                        20

 1             THE COURT:     You mentioned that you stuck your hand

 2   out and fired from outside the window; correct.

 3             THE WITNESS:     Correct.

 4             THE COURT:     The passenger's side?

 5             THE WITNESS:     Correct.

 6             THE COURT:     Are you right handed or left handed?

 7             THE WITNESS:     Right handed.

 8   BY MS. VALLDEJULI-PEREZ:

 9   Q    Do you know -- have you worked or be present in other

10   crime screens before that night, that day?

11   A    Could you be a little more specific.

12             THE COURT:     Well, let me ask you this:   You are in

13   Drugs in San Juan; right?

14             THE WITNESS:     Correct.

15             THE COURT:     Do you participate in establishing a

16   crime scene, or is that another agency that does that?

17             THE WITNESS:     It's another agency.

18             THE COURT:     Which agency?

19             THE WITNESS:     That would be Technical Services of

20   the CIC Division.

21             THE COURT:     Are you ever present when that is done?

22             THE WITNESS:     Sometimes.

23             THE COURT:     I guess the question is, before this

24   evening, have you been present when Technical Services

25   establishes a crime scene in any other occasion?

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                          21

 1                THE WITNESS:     No.

 2                THE COURT:     Next question.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q    I ask you, there is -- in this picture you see a yellow

 5   card with the number 1.

 6   A    Correct.

 7   Q    Do you know what that is?

 8   A    This is a number that is used by the Technical Services

 9   Division of the Puerto Rico Police.

10   Q    For what?

11   A    To mark evidence.

12   Q    And do you know what is being marked there?

13   A    I don't.

14                MS. VALLDEJULI-PEREZ:     Your Honor, we are

15   presenting Defendant Exhibit D, without objection of the

16   Government.

17                MR. ALUM:     No objection.

18                THE COURT:     Without objection, admitted as Defense

19   Exhibit D.

20                MS. VALLDEJULI-PEREZ:     Your Honor, if I may, before

21   we put this on the screen, can we have a print of the

22   previous screen that was 98?

23                THE COURT:     Is there a document of this exhibit,

24   Mr. Alum, or you just have it on --

25                MR. ALUM:     We have a document, Your Honor.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                         22

 1               THE COURT:   Well, let's use the document.

 2               MS. VALLDEJULI-PEREZ:     No, Your Honor.    What I

 3   wanted is that, since there is a mark that he placed there, I

 4   wanted this --

 5               THE COURT:   You can mark it on the document.

 6               Put the document on the screen.

 7               MS. VALLDEJULI-PEREZ:     I am referring to this

 8   document.

 9               THE COURT:   I know.     Put it on the screen.

10               MS. VALLDEJULI-PEREZ:     Your Honor, what I wanted

11   was the mark that he made with red.

12               THE COURT:   We already have it here.

13               MS. VALLDEJULI-PEREZ:     That has to be printed.

14               THE COURT:   It is.

15               MS. VALLDEJULI-PEREZ:     Okay.   Perfect.   That's what

16   I want.

17               THE COURT:   Exhibit D.

18               MS. VALLDEJULI-PEREZ:     We are going now to show on

19   the screen Defense Exhibit E.

20               THE COURT:   That's the one that was showing a

21   little earlier with the marker.

22               MS. VALLDEJULI-PEREZ:     Exactly.

23               THE COURT:   Okay.     Let's put it in the screen.

24   That's Defense Exhibit E.

25

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         23

 1   BY MS. VALLDEJULI-PEREZ:

 2   Q      I ask you, Mr. Monroig, do you recognize what is the

 3   piece of evidence that number 1 is marking?

 4   A      It appears to be a shell, a bullet shell, casing.

 5   Q      Do you -- after the facts -- after the incident

 6   occurred, did you see how many of these yellow cards were in

 7   the corner of Santiago Carrera?

 8   A      I don't know.

 9   Q      I am showing you Government Exhibit 98 again.     That was

10   the one that you saw before.

11               How many yellow cards do you see in that area?

12   A      I see one.

13               MS. VALLDEJULI-PEREZ:    Your Honor, we are going to

14   show in the screen Defense Exhibit F, which is Government

15   ID 27, and it's admitted -- it's presented for admission

16   without objection of the Government.

17               THE COURT:    This is Defense Exhibit F.

18   BY MS. VALLDEJULI-PEREZ:

19   Q      Do you recognize what you are seeing in the screen?

20   A      This is the unmarked vehicle that we were using that

21   day.

22   Q      And the seat that you have near you is the passenger's

23   seat; correct?

24   A      Correct.

25   Q      And that was where you were sitting during this chase?

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                             24

 1   A       This is where I was sitting.

 2   Q       And could you recognize what is in the floor near the

 3   mat?

 4   A       Could you point that to me.

 5   Q       (Counsel complies.)

 6                THE COURT:     He doesn't know what you are referring

 7   to.

 8                MS. VALLDEJULI-PEREZ:        He asked me to point it out

 9   for him.     I pointed --

10                THE COURT:     You can't see -- when you point, you

11   can't see it on this one.           So mark it with a line.

12   BY MS. VALLDEJULI-PEREZ:

13   Q       Can you see it in blue in your screen?

14                THE COURT:     The blue thing on the bottom, what is

15   that?

16                THE WITNESS:     I can't see very well in this

17   picture.

18                MS. VALLDEJULI-PEREZ:        Your Honor, we are going

19   then to move into evidence Defense Exhibit G, which is

20   Government ID 28.     But it will be Defense Exhibit G.

21                THE COURT:     Okay.

22   BY MS. VALLDEJULI-PEREZ:

23   Q       Could you see now what I was referring to before?

24                THE COURT:     Well, I don't know.     It doesn't look

25   blue.    Why don't you just ask him, what's that little round

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        25

 1   thing that's on the bottom?

 2   BY MS. VALLDEJULI-PEREZ:

 3   Q    That round thing in the bottom.

 4   A    It appears to be a bullet casing.

 5   Q    Do you know how many shells were recovered inside your

 6   vehicle?

 7   A    I don't know.

 8   Q    Do you know that the shell that was marked with number 1

 9   in the street that we referred before, do you know to what

10   handgun it pertained?

11   A    I don't know.

12              THE COURT:     Do you know the caliber?

13              THE WITNESS:    I don't know.

14   BY MS. VALLDEJULI-PEREZ:

15   Q    Have you had the opportunity to see the photograph that

16   Technical Services took that date of the incident of

17   November 2, 2017?

18   A    No.

19              If your question refers to whether I got to see

20   them all, no, but I did get to see part of the pictures.

21              MS. VALLDEJULI-PEREZ:     Your Honor, we are going to

22   move into evidence Defense Exhibit H, which is Government

23   ID 45.

24   BY MS. VALLDEJULI-PEREZ:

25   Q    Have you seen this photograph before?

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                            26

 1   A    I can't remember.

 2                THE COURT:     Well, let me ask you this:    Is this the

 3   Suzuki that you were following?

 4                THE WITNESS:     Correct.

 5   BY MS. VALLDEJULI-PEREZ:

 6   Q    Do you know -- I am going to direct you specifically in

 7   this photo with what I am going to circle in blue.

 8                (Counsel marks.)

 9                Do you know what that is?

10   A    From this distance, I can't tell.

11                MS. VALLDEJULI-PEREZ:       Your Honor, we are going to

12   move into evidence Defense Exhibit I.

13                THE COURT:     No.   "J."   I don't use "I" because it

14   looks like a Roman numeral one.          So from "H" we go to "J".

15                MS. VALLDEJULI-PEREZ:       Which was Government ID 72.

16   BY MS. VALLDEJULI-PEREZ:

17   Q    Could you recognize what is depicted in this picture?

18   A    I can see the color gray, which I assume it's the SX4

19   Suzuki vehicle, and you can see a hole.

20                MS. VALLDEJULI-PEREZ:       Your Honor, Defense

21   Exhibit K.

22   BY MS. VALLDEJULI-PEREZ:

23   Q    Do you recognize what is shown -- do you see what is

24   shown in this picture where I am circling blue?

25   A    Not exactly.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                              27

 1                   MS. VALLDEJULI-PEREZ:      Your Honor, we are going to

 2   move into evidence Defense Exhibit L.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q       Could you recognize what is in that photo?

 5   A       No.

 6   Q       Are you familiar with shells?

 7   A       I don't know.

 8   Q       With weapon shells when they have been fired?

 9   A       Could you repeat the question.

10   Q       Okay.     I will withdraw the question.

11                   I will ask this new question:      Are you familiar

12   with fired bullets?

13                   THE COURT:     Let's put it this way:   If you see an

14   empty shell, would you know what it is?

15                   THE WITNESS:    Correct.

16   BY MS. VALLDEJULI-PEREZ:

17   Q       And if you see a fired bullet, you will know what it is?

18   A       Depending on the circumstances.

19   Q       What circumstances?

20   A       Whether you could see with a naked eye that it has the

21   shape of a bullet.

22   Q       All bullets that are fired end in the same form?

23   A       I don't know.

24   Q       If a bullet fired stops in a wall, can it change the

25   form?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                             28

 1                MR. ALUM:     Objection, Your Honor.     He is not a

 2   ballistics expert.        He has not been qualified as a ballistics

 3   expert.

 4                THE COURT:     Let's put it this way, Mr. Monroig:

 5   Would you know what a bullet looks like if it hits a wall?

 6                THE WITNESS:     I don't know.

 7                MS. VALLDEJULI-PEREZ:     May I have then number 82.

 8                Your Honor, we are entering into evidence Defense

 9   Exhibit M.

10                THE COURT:     Any objection, Mr. Alum?

11                MR. ALUM:     No, Your Honor.

12                THE COURT:     Okay.

13   BY MS. VALLDEJULI-PEREZ:

14   Q    Do you recognize what is depicted in this photo?

15   A    No.

16                MS. VALLDEJULI-PEREZ:     We are going to move into

17   evidence Defense Exhibit N.

18   BY MS. VALLDEJULI-PEREZ:

19   Q    Do you recognize what is depicted in this photo?

20                THE COURT:     Where in the photo?     Any particular --

21   BY MS. VALLDEJULI-PEREZ:

22   Q    Circled in blue.

23   A    In the blue circle, no.

24   Q    Mr. Monroig, I am going to ask you, how long did you

25   stay in the scene after the events occurred?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                    29

 1   A    I don't know.

 2   Q    Were you present when Technical Services arrived at the

 3   scene?

 4   A    I don't know.

 5   Q    I will refer you to the place where the Suzuki ended and

 6   was abandoned by the passenger and the driver.

 7              Were you present there when Technical Services

 8   arrived to take pictures?

 9   A    No.

10   Q    So did you inspect the Suzuki car after it was

11   abandoned, inside?

12   A    Visually.

13   Q    And do you remember having seen what is depicted in this

14   picture at that time?

15   A    No.

16              MS. VALLDEJULI-PEREZ:   I am going to move into

17   evidence Defense Exhibit 0.

18   BY MS. VALLDEJULI-PEREZ:

19   Q    Do you recognize what is depicted here (indicating) in

20   this photo?

21   A    No.

22              MS. VALLDEJULI-PEREZ:   I am going to move into

23   evidence Defense Exhibit P.

24   BY MS. VALLDEJULI-PEREZ:

25   Q    What do you see in this photo?

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                    30

 1   A    The trunk of a vehicle, which is the Suzuki SX4 vehicle,

 2   because of the color, the gray color.

 3   Q    And that's the interior of the trunk; correct?

 4   A    This is what you can see on this picture.

 5   Q    Of the door of the trunk?

 6   A    The trunk, correct.

 7   Q    Do you know what I am circling in blue is?

 8   A    No.

 9              MS. VALLDEJULI-PEREZ:   I am going to move into

10   evidence Defense Exhibit Q.

11   BY MS. VALLDEJULI-PEREZ:

12   Q    Do you know what is depicted in this photo?

13   A    No.

14   Q    You recognize that these photos were taken by Technical

15   Services on the night of November 2, 2017?

16   A    I had never seen this picture, so I don't know.

17   Q    On the night of November 2nd, 2017, you know that -- are

18   you aware that technical services took photos both of the

19   Suzuki and of the unmarked police car, the red Toyota?

20   A    Yes, because that's the Puerto Rico Police protocol.

21   Q    And the only time that you and your partner fired

22   weapons towards the Suzuki car was in the corner of Santiago

23   Carrera?

24   A    Corner of Santiago Carrera with Antonio Arroyo.

25   Q    Did you subsequently, during the chase, saw the driver

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                           31

 1   tossing the pistol out of the window, throwing out the pistol

 2   out the window?

 3   A     The driver, no.

 4   Q     No.     The passenger.

 5   A     Could you repeat the question, precisely.

 6   Q     Sure.     Did subsequently -- after the shooting in the

 7   corner of Santiago Carrera, did you see the passenger tossing

 8   or throwing out the pistol out the window?

 9   A     No.     After the shots, no.

10   Q     After the incident in this car in the corner of Santiago

11   Carrera, you continued following them from behind.

12   A     After the Santiago Carrera, yes.

13   Q     How long it took this chasing of the Suzuki on

14   November 2nd from Yambele Ward to the last place where they

15   stopped?

16   A     I don't know.

17   Q     Can you estimate how long it was?          An hour?

18   A     I don't know.

19   Q     Thirty minutes?

20   A     No, I don't know.

21   Q     Ten minutes?

22   A     It may be, or less.        I don't know.   I don't know.

23                 THE COURT:     Ten minutes or less, you estimate?

24                 THE WITNESS:     Between 10 minutes or less, it could

25   be.

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                        32

 1   BY MS. VALLDEJULI-PEREZ:

 2   Q    You say that when they arrived at Bulon Street you were

 3   following them.

 4   A    Could you repeat the question.

 5   Q    Sure.     You said two days ago that when they arrived at

 6   Bulon Street in Rio Piedras, you were following them.

 7   A    I stated that the vehicle was going towards the

 8   San Fernando Housing Project.

 9   Q    And at what time, if any, they arrived at the Bulon

10   Street?

11   A    At the time after, after they abandoned the vehicle.

12   Q    And where they abandoned the vehicle?

13   A    Next to the N Bulon Street, close to the San Fernando

14   Housing Project.

15   Q    So they abandoned the vehicle in the Bulon Street.

16   A    Close to the Bulon Street.

17                MS. VALLDEJULI-PEREZ:     Let me move into evidence

18   Defense Exhibit R.

19                THE COURT:     Any objection, Mr. Alum?

20                I don't know which exhibit it is.

21                MS. VALLDEJULI-PEREZ:     ID Exhibit 40.

22                MR. ALUM:     No, Your Honor, no objection.

23   BY MS. VALLDEJULI-PEREZ:

24   Q    Do you recognize what is depicted in this photo?

25   A    Correct.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                      33

 1   Q    And that's -- I ask you, is that where the Suzuki

 2   stopped?

 3   A    Correct.

 4   Q    What street is where the Suzuki stopped?

 5   A    I do not know that street, but if you continue this way

 6   (indicating), then this is where N Bulon Street is.

 7              THE COURT:     Do me a favor, make an arrow towards

 8   Bulon Street.

 9              THE WITNESS:     (Witness complies.)

10              THE COURT:     Okay.   Go ahead.

11   BY MS. VALLDEJULI-PEREZ:

12   Q    So you don't know the name of the street where the

13   Suzuki car stopped?

14   A    The main street, I don't know.

15   Q    And in that corner, as you are showing with the arrow,

16   you go towards the San Fernando Public Housing Project;

17   correct?

18   A    Correct.

19   Q    How far from where the Suzuki is is the San Fernando

20   Housing Project?

21   A    It could be a little more than 100 feet.

22   Q    And there is a -- do you know if there is a pedestrian

23   entrance in that street for the San Fernando Housing Project?

24   A    Vehicle and pedestrian.

25   Q    You were following the Suzuki up to the place where it

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        34

 1   stopped; correct?

 2   A    Correct.

 3   Q    Where were your car where you were when the Suzuki

 4   stopped there?   Please mark it in the exhibit.

 5   A    We were behind.      And it may have been in this area, you

 6   know, comparing the street.

 7              THE COURT:     How far away?

 8              THE WITNESS:    Maybe approximately 30 feet.

 9   BY MS. VALLDEJULI-PEREZ:

10   Q    And you say that you saw when both the passenger and the

11   driver exited the Suzuki.

12   A    Correct.

13   Q    What was the direction the passenger and the driver took

14   when they went out of the car?

15   A    In the direction in which I drew this arrow

16   (indicating).

17              THE COURT:     Towards the San Fernando Public Housing

18   Project?

19              THE WITNESS:    Correct.

20   BY MS. VALLDEJULI-PEREZ:

21   Q    Where the Suzuki stopped, you stopped your vehicle --

22   your partner stopped the vehicle?

23   A    Could you repeat the question.

24   Q    You were following the Suzuki behind.

25   A    We were behind the vehicle.

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                    35

 1   Q    You saw the moment in which the Suzuki stopped, made a

 2   full stop in that corner.

 3   A    Correct.

 4   Q    And what your partner did with your vehicle, the vehicle

 5   you were in?

 6   A    After the Suzuki stopped, we proceeded to continue a

 7   little bit forward and then stop the vehicle.     He stopped the

 8   vehicle.

 9   Q    When you stopped the vehicle behind the Suzuki, did the

10   passenger and the driver has already left the car?

11   A    Correct.

12   Q    And what did you do?

13   A    I went after the two people, and this man here present,

14   Mr. Jean Carlos Benitez.

15   Q    So I guess or I get from your answer that you saw when

16   they were walking towards the San Fernando Housing Project?

17   A    Could you repeat the question.

18   Q    Sure.     You said that you followed them; correct?

19   A    Yes.    I got out of the vehicle and followed them.

20   Q    And your partner also did the same?

21   A    Correct.

22   Q    Okay.     When you start following them, could you see them

23   when you were walking towards the San Fernando Housing

24   Project?

25   A    They were running.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                               36

 1   Q       And were you walking or running?

 2                 THE COURT:     Did you see them run towards the San

 3   Fernando Housing Project?

 4                 THE WITNESS:     Correct.

 5   BY MS. VALLDEJULI-PEREZ:

 6   Q       And were you walking or running when you were following

 7   them?

 8   A       Running.

 9   Q       You were unable to detain them at that time.

10   A       No.

11   Q       What, if anything, did you or your partner do with the

12   red Toyota, the unmarked car, after they ran out and you were

13   unable to detain them?

14   A       Officer Santiago-Malave, the one who was driving the

15   vehicle, moved the vehicle and placed it so that it was

16   facing the gray SX4 Suzuki vehicle.

17                 MS. VALLDEJULI-PEREZ:       Your Honor, can we have a

18   print -- the screen printed and marked as --

19                 THE COURT:     Print out Exhibit R.

20                 Go ahead.

21                 MS. VALLDEJULI-PEREZ:       Can we move that into

22   evidence?

23                 THE COURT:     It's in evidence.    It's Exhibit R.

24                 MS. VALLDEJULI-PEREZ:       No, it's the next one.    The

25   next one.

                                Joe Reynosa, CSR, RPR
                               Official Court Reporter
                                                                          37

 1              THE COURT:     Which one?

 2              MS. VALLDEJULI-PEREZ:        The one that I am going to

 3   present.

 4              THE COURT:     Let's see what it is.

 5              MS. VALLDEJULI-PEREZ:        Can we move that into

 6   evidence, Defense Exhibit S?

 7              THE COURT:     Any objection, Mr. Alum?

 8              MR. ALUM:     No, Your Honor.

 9              THE COURT:     Is this it?

10              MS. VALLDEJULI-PEREZ:        Yes.

11   BY MS. VALLDEJULI-PEREZ:

12   Q    Mr. Monroig, this is the place where the Suzuki was -- I

13   am sorry -- the unmarked car was parked after it was moved by

14   Agent Santiago?

15   A    Correct.

16   Q    And could you point out there, because it's dark, where

17   was the Suzuki in that picture.

18   A    You could see it here (indicating).

19   Q    And I ask you, is the street that goes towards the

20   San Fernando Housing Project between both of those cars?

21   A    Correct.     Much closer to the Suzuki SX4.

22   Q    Do you know the reason why Agent Santiago parked the car

23   facing the Suzuki?

24   A    I don't know.

25   Q    After you failed to detain -- well, you have testified

                             Joe Reynosa, CSR, RPR
                            Official Court Reporter
                                                                        38

 1   this morning that after the incident finished, you inspected

 2   the Suzuki, saw the Suzuki inside; correct?

 3   A       Visually.

 4                MS. VALLDEJULI-PEREZ:    Your Honor, I am referring

 5   to Defense Exhibit A.      This is the same.

 6   BY MS. VALLDEJULI-PEREZ:

 7   Q       Do you remember having seen what is depicted in this

 8   photograph?

 9   A       Yes, the Suzuki, the interior of the vehicle.

10   Q       Did you inspect the objects that are inside this vehicle

11   that you see in this picture?

12                THE COURT:    What do you mean by "inspect"?

13                MS. VALLDEJULI-PEREZ:    Inspect.     Inspect.

14                THE COURT:    What do you mean by "inspect"?

15                MS. VALLDEJULI-PEREZ:    Seeing.     Seeing them.

16                THE COURT:    That's different.

17   BY MS. VALLDEJULI-PEREZ:

18   Q       Review it.

19   A       If you are referring to any particular item, object, I

20   don't remember, but I did observe the vehicle.

21   Q       Do you know what is this object that I am circling in

22   blue?

23   A       I don't know.

24   Q       Do you know if this object that I circled in blue was

25   recovered by any agent after the incident of November 2nd?

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                    39

 1   A       I don't know.

 2   Q       Do you know if fingerprints were taken from that object?

 3   A       I don't know.

 4   Q       And of the inside of the car.

 5   A       I don't know.

 6                   MS. VALLDEJULI-PEREZ:   I will show Defense

 7   Exhibit B.

 8   BY MS. VALLDEJULI-PEREZ:

 9   Q       Do you remember having seen what is depicted in this

10   photo?

11   A       The interior of the Suzuki SX4 vehicle.

12   Q       And that's the area of the passenger; correct?

13   A       Correct.

14   Q       Do you know if any fingerprints were taken from that

15   area?

16   A       I don't know.

17   Q       Do you know what is this that I am circling in blue?

18   A       I don't know.

19   Q       Do you know if the black bag that the passenger

20   allegedly tossed out the window was inspected for

21   fingerprints?

22   A       Could you repeat the question.

23   Q       Sure.     Do you know if the black bag that the

24   passenger -- you claim the passenger tossed out the window in

25   the Suzuki when he was in the chasing was tested for

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                         40

 1   fingerprints?

 2   A    I don't know.

 3   Q    Did you attempt to -- did you go to Jean Carlos' home

 4   that night to arrest him?

 5   A    No.

 6   Q    Do you know if any agent went to Jean Carlos' home in

 7   Yambele Ward to arrest him that night?

 8   A    At what point in time?

 9                THE COURT:     The night of November 2nd.

10                THE WITNESS:     I don't know.

11                MS. VALLDEJULI-PEREZ:     Your Honor, I have no more

12   questions.

13                THE COURT:     Any redirect?

14                MR. ALUM:     Briefly.

15                             REDIRECT EXAMINATION

16   BY MR. ALUM:

17   Q    Agent Monroig, good morning.

18   A    Very good morning.

19   Q    Agent Monroig, are you an expert in firearms?

20   A    No.

21   Q    Are you an expert in ballistics?

22   A    No.

23   Q    Are you an expert in fingerprints?

24   A    No.

25   Q    Are you an expert in any type of forensic evidence?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                      41

 1   A    No.

 2   Q    Prior to November 2nd, were you involved in any scenes

 3   involving shootings?

 4   A    Yes.

 5   Q    And based on -- approximately how many?

 6   A    Maybe two or three.

 7   Q    And based on your experience involved in -- involving

 8   scenes involving shootings, are shell casings always

 9   recovered?

10   A    Yes.

11                MR. ALUM:     Your Honor, may I have a copy of Defense

12   Exhibit C.

13   BY MR. ALUM:

14   Q    Agent Monroig, I am showing you on the Elmo Defense

15   Exhibit C.

16                Earlier you testified that this (indicating) is

17   where you saw the -- where you saw Mr. Jean Carlos Benitez

18   with the rifle in the Suzuki.

19   A    Correct.

20   Q    And this (indicating) you indicated as representing the

21   residence that you understood to be Jean Carlos Benitez;

22   correct?

23   A    Yes.

24   Q    From here (indicating) to here (indicating), is that

25   within walking distance?

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                      42

 1   A    If it's by the road, yes.

 2   Q    Less than a mile, maybe?

 3   A    Yes.

 4   Q    And you just told me that in shooting scenes, shell

 5   casings are always recovered.

 6                Based on your experience, sir, is every shell

 7   casing from every shot that is fired always recovered?

 8   A    No.

 9   Q    You were asked about your sworn statement -- strike

10   that -- the statement you prepared, the use of force

11   statement that you prepared.

12   A    Correct.

13   Q    In that use of force statement, did you identify who

14   shot at you?

15   A    Correct.

16   Q    And who shot at you, sir?

17   A    Jean Carlos Benitez, the gentleman to my left here

18   (indicating).

19                MR. ALUM:     May I have a moment, Your Honor?

20                THE COURT:     Yes.

21                (Whereupon, an off-the-record discussion was held

22   between Prosecution Counsel.)

23                MR. ALUM:     I have no further questions, Your Honor.

24                THE COURT:     Mr. Monroig, thank you for your

25   testimony.     You are excused.

                               Joe Reynosa, CSR, RPR
                              Official Court Reporter
                                                                         43

 1             THE WITNESS:     Thank you.

 2             (Witness excused.)

 3             THE COURT:     Ladies and gentlemen, let's take our

 4   lunch break.

 5             It's 12:15.    Please be back at quarter of 2:00.

 6             (Whereupon, the following proceedings were held in

 7   the absence of the jury:)

 8             THE COURT:     Please be seated a minute.

 9             We have a note from one of the jurors.      It says,

10   "Your Honor, I would like to inform you that I am studying at

11   the University of Turabo in Gurabo on Wednesdays and

12   Thursdays from 6:00 p.m. to 10:00 p.m."

13             I have asked the courtroom security officer to ask

14   this juror how much time she needs so that she can make her

15   class on time, and at that time we will recess for the

16   afternoon, on Wednesdays and Thursdays.

17             Any problem with that?

18             MS. VALLDEJULI-PEREZ:     No, Your Honor.

19             MS. GARCIA-JIMENEZ:     No, Your Honor.

20             Your Honor, if I may.     I live there, and it could

21   take an hour, an hour and a quarter, yes.

22             THE COURT:     So you would suggest that we recess

23   around 4:30, or so?

24             MS. GARCIA-JIMENEZ:     Yes, Your Honor.    4:00, 4:30,

25   yes, because it might be a day that we don't find any traffic

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                         44

 1   jam, but if we get a traffic jam, it's going to take longer.

 2             THE COURT:     Thank you for letting me know.

 3             MS. GARCIA-JIMENEZ:        Yes, Your Honor.

 4             THE COURT:     So I am saying, "After consulting with

 5   the parties, all agree that the Court will recess in the

 6   afternoon at an hour which will give the juror sufficient

 7   time to arrive to her class on time."        Okay?

 8             She says -- the court security officer says that an

 9   hour, but, you know, we never know what traffic is going to

10   be, especially towards Caguas and then towards Gurabo.       So we

11   will probably recess around 4:30 on Wednesdays and Thursdays.

12             See you at quarter of 2:00.

13             MR. ALUM:     Very well.    Thank you.

14

15             (PROCEEDINGS SUSPENDED AT 12:15 P.M.)

16             (PROCEEDINGS RESUMED AT 1:55 P.M.)

17

18             THE COURT:     Please be seated.

19             Good afternoon.

20             MR. ALUM:     Good afternoon, Your Honor.

21             MS. VALLDEJULI-PEREZ:       Good afternoon, Your Honor.

22             THE COURT:     Are the parties ready?

23             MR. ALUM:     Yes, Your Honor.

24             MS. GARCIA-JIMENEZ:        Yes, Your Honor.

25             THE COURT:     Bring the jury in, please.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                           45

 1             (Whereupon, the following proceedings were held in

 2   the presence of the jury:)

 3             THE COURT:     Good afternoon.       Please be seated.

 4             We received a note that one of you has to be at the

 5   university at 6 o'clock.     So we will recess today and every

 6   Thursday and every Wednesday at around 4:30 to allow you to

 7   get enough time to get to class.       Okay?

 8             Next witness, please.

 9             MS. GARCIA-JIMENEZ:     Yes, Your Honor.       Government

10   calls Agent Emanuel Torres-Ramirez.

11

12                      EMANUEL TORRES-RAMIREZ,

13                    after having been first duly

14             sworn or affirmed upon oath, was examined

15                     and testified as follows:

16

17             MS. GARCIA-JIMENEZ:     May I, Your Honor?

18             THE COURT:     One moment.

19             Mr. Torres, please speak clearly and into the

20   microphone.   At some time the interpreter will ask you to

21   pause in your testimony so that she can translate.

22             THE WITNESS:     Yes, Your Honor.

23             THE COURT:     Go ahead, Ms. Garcia.

24             MS. GARCIA-JIMENEZ:     For the record, SAUSA Camille

25   Garcia.

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                      46

 1                          DIRECT EXAMINATION

 2   BY MS. GARCIA-JIMENEZ:

 3   Q    Good afternoon, agent.

 4   A    Good afternoon, Prosecutor.

 5   Q    Can you please state your name and badge number, for the

 6   record.

 7   A    Officer Emanuel Torres-Ramirez, badge 35814.

 8   Q    And where do you work?

 9   A    I work for the Intelligence Division of the San Juan CIC

10   in the Criminal Investigation Bureau of the Puerto Rico

11   Police.

12   Q    And you have been a police officer since when?

13   A    In November this year, it will be eight years in the

14   police department.

15   Q    And to be a police officer, have you taken any trainings

16   regarding firearms and drugs?

17   A    Yes.    I received the basic training that is provided at

18   the academy, the police academy or the criminal justice

19   college.    And as an officer already, I have received

20   trainings and courses on the most recent tendencies on the

21   use of controlled substances and one on the identification of

22   firearms from the DEA.

23   Q    You have been working at the Intelligence Division in

24   San Juan since when?

25   A    July 2017.

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                          47

 1   Q      So that means that on November 2nd, 2017, you were

 2   working in that Division?

 3   A      That is correct.

 4   Q      Can you tell us what happened on that day that brings

 5   you here to testify today?

 6   A      Yes.     That day I went on duty in the morning hours at

 7   the police headquarters in the Intelligence Division.        I was

 8   under the supervision of Sergeant Wilson Torres.

 9   Q      Okay.     And during the afternoon what happened?

10   A      Well, the sergeant called us to a meeting and informed

11   us that we were going to be carrying out a work plan where we

12   were going to be going to a location, in this case known as

13   Yambele Ward in Puerto Nuevo, to gather or collect

14   information about a person.

15   Q      What person?

16   A      Jean Carlos Benitez (indicating).

17   Q      You made a gesture to your left side.

18   A      Correct.     Because that is the young man that's to the

19   lady attorney's right.

20   Q      Can you describe the clothing that he is wearing right

21   now.

22   A      He is wearing a gray long-sleeve shirt.

23                  MS. GARCIA-JIMENEZ:   Your Honor, for the record, he

24   has identified the Defendant.

25

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         48

 1   BY MS. GARCIA-JIMENEZ:

 2   Q    Agent, prior -- have you seen this person before today?

 3   A    Correct.

 4   Q    Where?

 5   A    In photographs, and one time in person.

 6   Q    Photographs where?

 7   A    Well, as part of the work plan, on documents or a

 8   pamphlet prepared by the sergeant in the Intelligence

 9   Division.

10   Q    Showing you Government Exhibit 123.        Please analyze or

11   examine that picture.

12                Do you recognize that picture?

13   A    Yes, ma'am.

14   Q    How does that picture compare to the photo that you just

15   mentioned?

16   A    It's the same one.

17   Q    So you were going to go to Yambele Ward to gather

18   information; correct?

19   A    Correct.

20   Q    Who were the agents that were going to be in charge of

21   that -- of the gathering of that information?

22   A    Fellow officers from the San Juan Drug Division.

23   Q    You mean Santiago and Monroig?

24   A    Yes.

25   Q    So, during the afternoon, what happened once you got to

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          49

 1   Yambele Ward?

 2   A    Well, once I arrived at this location in Yambele Ward, I

 3   parked the vehicle that I was in.     It's an unmarked vehicle,

 4   not identified or marked as a police vehicle.        So I parked.

 5   I got out of the vehicle.     And then my fellow officers

 6   started to gather information.

 7   Q    So what happened then?

 8   A    After that, we went back -- or I went back to the

 9   vehicle that I had been in, that I was driving, and I started

10   to drive.     I believe this was on Julio Aybar Street.     If you

11   are going out of the area of Yambele Ward, this street

12   crosses -- I can't remember the name of this street.

13   Q    So what happened then?

14   A    I heard on the communication radio -- Officer Monroig

15   announced on the radio, "It's Jean.     It's Jean.     He's armed."

16   We had to stop the SX4 Suzuki vehicle.

17   Q    Okay.     So what happened when you heard this information?

18   A    Well, then I drove my vehicle in the opposite direction

19   so that I would meet up with the Suzuki vehicle where it was

20   driving.     And when I was able to intersect, the vehicle was

21   approximately five to six feet from my vehicle.

22   Q    What vehicle are you talking about?

23   A    The SX4Suzuki.

24                And at that moment, the driver of that vehicle did

25   a maneuver toward the right, passing the vehicle that I was

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                     50

 1   in on the left side.

 2                After that, the vehicle in which Monroig and

 3   Santiago -- my fellow officers Monroig and Santiago were in

 4   passed by, along with a marked police vehicle.

 5   Q    Okay.     And what happened?

 6   A    They turned on the first street to the left, which is

 7   Santiago Carrera Street.        And approximately less than

 8   30 seconds after that, I heard again Officer Monroig

 9   announcing on the radio that they had thrown out rifles.

10                At that point I drove my vehicle down the same

11   place where I had observed the Suzuki and my fellow officers

12   turning, which is street Santiago Carrera.         And I told

13   Sergeant Wilson Torres to get out of the vehicle so that he

14   could start checking the street from where it started, from

15   where we observed the vehicle turning and downward, and that

16   I would then take the street from the -- from the end of the

17   street and drive up it so that we could find the weapons.

18   Q    Just to be clear --

19                THE COURT:     Excuse me.

20                So Sergeant Torres was with you in the vehicle?

21                THE WITNESS:     Yes, sir.

22                THE COURT:     Okay.   And he gets out first.

23                THE WITNESS:     Correct.

24                THE COURT:     You continue --

25                THE WITNESS:     Correct.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          51

 1                THE COURT:     -- in the vehicle.

 2                THE WITNESS:    Correct.

 3                THE COURT:     Did you get out of the vehicle?

 4                THE WITNESS:    Well, when I started driving down

 5   that street, and when I reached let's say about five

 6   residences, before I reached the end of the street, then I

 7   was able to see a black bag.        So then I got out of the

 8   vehicle and checked what was inside the bag.

 9                THE COURT:     Did you walk towards Sergeant Torres

10   who was coming the other way -- who was walking the other way

11   towards you?

12                THE WITNESS:    No.   I was not able to see Sergeant

13   Torres.    I picked up the bag.      And I saw that inside the bag

14   there were magazines and rounds of ammunition.

15                At that moment when I looked up towards my left, I

16   was able to see a rifle.       It was black with a detail or the

17   back of the weapon that was blue.

18   BY MS. GARCIA-JIMENEZ:

19   Q    Okay.     Just to be clear, can you describe what's on each

20   side of the road.     What can you see there?

21   A    This is just a common subdivision with houses on the

22   right and on the left side.

23   Q    Okay.     So you just mentioned that you saw a black bag;

24   correct?

25   A    Correct.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                          52

 1   Q    Okay.     Showing you Government Exhibit 125.

 2                MS. GARCIA-JIMENEZ:     Permission to approach the

 3   witness, Your Honor.

 4                THE COURT:   You may.

 5   BY MS. GARCIA-JIMENEZ:

 6   Q    Agent, have you seen that bag before?

 7   A    Yes, ma'am.

 8   Q    How does that bag compare to the bag that you found on

 9   November 2nd, 2017?

10   A    This is the same bag that I found on Santiago Carrera

11   Street, which I handed over to the ATF agents.

12   Q    And you mentioned that inside the bag you found

13   magazines and ammunitions.

14   A    Correct, ma'am.

15   Q    Okay.     And what caliber of ammunitions were inside of

16   that bag?

17   A    .223 caliber.

18   Q    Aside from the bullets that you found inside the black

19   bag, did you find any other ammunitions?

20   A    Yes.

21   Q    Where?

22   A    Both the rifle that I saw first, the black one, that was

23   loaded and there was a bullet in the chamber.

24   Q    Okay.     So showing you Exhibit 129 --

25                MS. GARCIA-JIMENEZ:     Your Honor, without objection

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                     53

 1   from the Defense, Government Exhibit 129.

 2             THE COURT:     Any objection, Ms. Valldejuli?

 3             MS. VALLDEJULI-PEREZ:     No, Your Honor.

 4             MS. GARCIA-JIMENEZ:     Permission to approach the

 5   witness, Your Honor.

 6             THE COURT:     Yes, you may.

 7             MS. GARCIA-JIMENEZ:     Your Honor, Government is also

 8   going to provide the witness, with your permission, of

 9   Government Exhibit 130 without the objection of the Defense,

10   Your Honor.

11             THE COURT:     Any objection, Ms. Valldejuli?

12             MS. VALLDEJULI-PEREZ:     No, Your Honor.

13             MS. GARCIA-JIMENEZ:     Permission to approach.

14             THE COURT:     Yes, you may.

15   BY MS. GARCIA-JIMENEZ:

16   Q    Agent, do you recognize those bullets?

17   A    Yes, ma'am.

18   Q    From where?

19   A    These are the ones that I seized on November 2nd, and I

20   handed over to the fellow agents from ATF.

21   Q    Do you remember how many bullets did you seize that day?

22   A    158 rounds of ammunition.

23             THE COURT:     How many were in the black rifle, in

24   the magazine of the black rifle?     Do you remember?

25             THE WITNESS:    I can't remember, Your Honor.

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                         54

 1               THE COURT:     What type of magazine was it?

 2               THE WITNESS:    Those are magazines to hold .223

 3   caliber bullets or 5.56 caliber bullets.

 4               THE COURT:     Was the magazine a banana magazine or a

 5   regular magazine?

 6               THE WITNESS:    Well, after I saw the black rifle, I

 7   seized it, unloaded it.      And a resident from that place came

 8   out and told me, "Officer, officer, there is another rifle

 9   here or there is another weapon here."

10               So I headed towards that other rifle and noticed

11   that it was a black and beige rifle.       I seized it.    It was

12   loaded.    It had a magazine, which was loaded, and there was a

13   bullet in the chamber.

14               I noticed there was a white vehicle parked in front

15   of residence where I seized that rifle.        And on the back

16   right tire, I saw a round drum-type of magazine which had

17   rounds of ammunition inside, and there were rounds of

18   ammunition spread out on the street in the tar.

19               THE COURT:     You may continue.

20   BY MS. GARCIA-JIMENEZ:

21   Q    Agent, you testified here that you found -- the first

22   rifle that you found was a black rifle with blue detail;

23   correct?

24   A    Correct.

25   Q    Showing you Government Exhibit 126.

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         55

 1                  MS. GARCIA-JIMENEZ:     Permission to approach the

 2   witness, Your Honor.

 3                  THE COURT:   You may.

 4                  That rifle is in the safe mode; right?

 5                  MS. GARCIA-JIMENEZ:     Yes.

 6   BY MS. GARCIA-JIMENEZ:

 7   Q      Have you seen that rifle before, agent?

 8   A      Yes, ma'am.

 9   Q      How does that rifle compare to the first rifle that you

10   saw?

11   A      It's the same one.

12   Q      Okay.     You also mentioned here that in another area you

13   seized another rifle that was black and beige.

14   A      Correct.

15   Q      Showing you Government Exhibit 24 (sic).

16                  MS. GARCIA-JIMENEZ:     Permission to approach the

17   witness, Your Honor.

18                  THE COURT:   What's the number of the exhibit?

19                  MS. GARCIA-JIMENEZ:     124.

20                  THE COURT:   Okay.

21   BY MS. GARCIA-JIMENEZ:

22   Q      Agent, how does that rifle compare to the second rifle

23   that you seized on that day?

24   A      It's the same one.

25   Q      Okay.     You also mentioned that you found several

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                         56

 1   magazines; correct?

 2   A    Correct.

 3   Q    Showing you --

 4                THE COURT:     Let me interrupt here a minute.

 5                Do you know what type of rifles these are, agent?

 6                THE WITNESS:    Well, this one is Patriot brand, and

 7   this one is American Tactical.

 8                THE COURT:     The American Tactical is which color?

 9                THE WITNESS:    The American Tactical is black with

10   the back of it blue.        And the Patriot is black with some

11   parts that are beige.

12                THE COURT:     Do you know the caliber of those

13   rifles?

14                THE WITNESS:    223.

15   BY MS. GARCIA-JIMENEZ:

16   Q    Okay.     Do you know the number, the serial number of the

17   blue and black rifle --

18   A    Yes.

19   Q    -- which is Government Exhibit 126.

20   A    It's NS107462.

21   Q    And how about the number from the first rifle, the black

22   and beige?

23   A    It's an identification number, M17075T6.

24   Q    Okay.     You also mentioned that you found several

25   magazines; correct?

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       57

 1   A    Correct.   One round drum-type magazine and five of the

 2   regular magazines that are placed on the rifles.

 3             MS. GARCIA-JIMENEZ:     Your Honor, I want to present

 4   the witness -- this would be Government Exhibit 131.

 5             THE COURT:     All six of them together?

 6             MS. GARCIA-JIMENEZ:     If the Court prefers that I

 7   put all six magazines in one exhibit --

 8             THE COURT:     Are they all in one bag?

 9             MS. GARCIA-JIMENEZ:     No, Your Honor.     I put a

10   different number for each bag.

11             THE COURT:     What number would you use?

12             MS. GARCIA-JIMENEZ:     131 for three magazines, one

13   black and two beige magazine, 132 for the drum magazine, and

14   133 for the double magazine, Your Honor.

15             THE COURT:     Okay.

16             MS. GARCIA-JIMENEZ:     Permission to approach the --

17             THE COURT:     Any objection, Ms. Valldejuli?

18             MS. VALLDEJULI-PEREZ:     No, Your Honor.

19             THE COURT:     You may approach.

20             MS. GARCIA-JIMENEZ:     Thank you, Your Honor.

21             THE COURT:     Admitted as Exhibits 131, 132 and 133.

22   BY MS. GARCIA-JIMENEZ:

23   Q    Agent, please examine those three exhibits that I just

24   provided you with.

25   A    (Witness complies.)

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                        58

 1   Q    Exhibit 131, do you recognize that?

 2   A    Yes, ma'am.

 3   Q    Can you please show it --

 4               THE COURT:     Well, we will have the court security

 5   officer publish it later, but finish with all three of them.

 6               MS. GARCIA-JIMENEZ:       Thank you, Your Honor.

 7   BY MS. GARCIA-JIMENEZ:

 8   Q    Do you recognize that evidence?

 9   A    Yes, ma'am.

10   Q    Can you explain what's inside the bag.

11   A    Yes.    These are magazines of the ones that are used for

12   this type of weapon.

13               THE COURT:     When you say "this type of weapon," you

14   mean the caliber 223 rifle?

15               THE WITNESS:    Correct, or 5.56.

16               THE COURT:     What's the difference?

17               THE WITNESS:    It's the same type of weapon, but for

18   some reason it's either 223 or 5.56.

19               THE COURT:     You mean the caliber is different?

20               THE WITNESS:    Uh-huh.    Correct, yes.

21   BY MS. GARCIA-JIMENEZ:

22   Q    Examine Exhibit 132, please.

23   A    (Witness complies.)

24   Q    And describe what is it, please.

25   A    This is the round drum magazine that I found at the

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         59

 1   location, and it's even broken.       As it broke when it was

 2   thrown out, it's broken.

 3   Q    Okay.     And the last evidence, 133.

 4   A    Well, it's the same type of magazine but with a little

 5   bit more -- it can pull more rounds of ammunition.

 6                THE COURT:   Mr. Ortiz, would you please publish

 7   them to the jury, just by showing it to them.

 8                (whereupon, Government Exhibits 131, 132, 133 were

 9   published for the jury.)

10                MS. VALLDEJULI-PEREZ:    If the Government is not

11   using Government Exhibit 123, can it be removed from the

12   screen.

13                THE COURT:   The double magazine?

14                MS. VALLDEJULI-PEREZ:    No.   It has already been

15   removed from the screen.

16                I was asking, if they are not using the exhibit

17   that was on the screen, to remove it from the screen.          It has

18   already been removed.

19                THE COURT:   Okay.

20                Wait a minute.   Is the ammunition already in

21   evidence?     I can't remember.

22                MS. GARCIA-JIMENEZ:     Yes, Your Honor.   It's

23   Exhibits 158 and 159.

24                THE COURT:   No, no.    Then it hasn't been admitted

25   into evidence.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                           60

 1              You mentioned Exhibits 129 and 130, but you never

 2   said what they were.

 3              MS. GARCIA-JIMENEZ:        I am sorry, Your Honor.   It

 4   was 129.

 5              THE COURT:     129 is what?

 6              MS. GARCIA-JIMENEZ:        It's that transparent envelope

 7   with bullets, Your Honor.

 8              THE COURT:     Okay.     And 130?

 9              MS. GARCIA-JIMENEZ:        I believe that 130 was one of

10   the magazines, Your Honor.

11              THE COURT:     No.     The magazines were 131, 132, and

12   133.

13              MS. GARCIA-JIMENEZ:        Then the second bag of

14   ammunition, Your Honor.

15              130, Your Honor, is the second bag with ammunitions

16   inside.

17              THE COURT:     Okay.

18              Just to make clear, we have Exhibits 129 and 130,

19   which are bags full of ammunition; Exhibit 131 has three

20   black and tan magazines; Exhibit 132 has the drum magazine;

21   and Exhibit 133 has the double magazine.

22              MS. GARCIA-JIMENEZ:        That is correct, Your Honor.

23              THE COURT:     Mr. Torres, all those magazines, what

24   caliber are they?

25              THE WITNESS:     For 223 caliber ammunition.

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                       61

 1                THE COURT:   Thank you.

 2   BY MS. GARCIA-JIMENEZ:

 3   Q    Agent, you said that once you heard the information

 4   about that the person was throwing the rifles, that he was

 5   turning left; correct?     You followed that same path?

 6   A    Correct, yes, on Santiago Carrera Street.

 7   Q    Okay.     Can you tell us, if you turn immediately to the

 8   left on the Santiago Carrera, what was the first evidence

 9   that you can find?

10                THE COURT INTERPRETER:    The interpreter needs a

11   repetition.

12                MS. GARCIA-JIMENEZ:   Yes.

13   BY MS. GARCIA-JIMENEZ:

14   Q    Once you turned left to the Santiago Carrera Street,

15   what's the first evidence that you found in that street?

16   A    The black and beige Patriot rifle.

17   Q    And then?     Following that same street, what was the

18   order of the evidence?

19   A    Practically next to that rifle, the drum magazine with

20   the dispersed rounds of ammunition.       And then right after,

21   the black bag with the magazines and rounds of ammunition

22   inside.   And then the other rifle, the black and blue one.

23   Q    Was the black and blue rifle and the black bag near?

24                THE COURT:   Near what?

25                MS. GARCIA-JIMENEZ:   Each other.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      62

 1                THE WITNESS:    About five feet away from one

 2   another, more or less.

 3                MS. GARCIA-JIMENEZ:     Give me 30 seconds,

 4   Your Honor.

 5                THE COURT:     Of course.

 6                (Whereupon, an off-the-record discussion was held

 7   between Prosecution Counsel.)

 8   BY MS. GARCIA-JIMENEZ:

 9   Q    Have you ever participated in scenes where shootings

10   occur?

11   A    Yes.

12   Q    Okay.     And do you always find the casings of the fired

13   bullets?

14   A    Not necessarily.

15   Q    Can you tell us why.

16   A    Well, it depends on where the scene occurred, the

17   location.     If it's a closed area, there is less possibility

18   that people from the outside or a situation of the land, the

19   ground, that evidence will be lost in the location or a

20   person can take out any evidence from the location.

21   Q    How about if it's a street?

22   A    Well, places like a street, which this has occurred, we

23   arrive to investigate a scene and the vehicle has driven by

24   the site where the murder or the shots were fired, and

25   because of these vehicles, in the tires of the vehicles,

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       63

 1   evidence is lost in them, or when people from outside the

 2   scene or a person with a bad intent to damage the scene, harm

 3   the scene can seize it or take it away with them and make it

 4   disappear.

 5   Q    What about if the shots are fired from a moving vehicle?

 6   A    Well, when a firearm is fired, the casing flies out of

 7   the weapon.     And if you are in a moving vehicle and you fire

 8   a weapon, the casing comes out.       You might find it, or you

 9   could come back to the location and not find it.

10                MS. GARCIA-JIMENEZ:     We don't have any more

11   questions.

12                Thank you.

13                THE COURT:   Any cross-examination?

14                MS. VALLDEJULI-PEREZ:    Yes, Your Honor.

15                             CROSS-EXAMINATION

16   BY MS. VALLDEJULI-PEREZ:

17   Q    Good afternoon, Mr. Torres.

18   A    Good afternoon, counsel.

19   Q    How fast when Agent Monroig said through the radio that

20   some bag and weapons were thrown out of the car, how fast you

21   arrived in the Santiago Carrera Street to recover these

22   weapons?

23   A    Immediately.

24   Q    Do you know when you were -- I am sorry.        I am

25   retrieving my question.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                       64

 1              While you were walking -- let me explain this way.

 2              How fast where you were walking through the street

 3   you found these weapons and the black bag?

 4   A    Well, I have not said I was walking.     I was driving the

 5   vehicle.

 6   Q    But as you were driving your vehicle, how fast, as you

 7   got into the Santiago Carrera Street, you found -- you saw

 8   the black bag and the rifles?

 9   A    15 to 30 seconds.

10   Q    I ask you, during that time that you were driving

11   through the Santiago Carrera looking for these weapons and

12   the bag, you heard any shots in that street?

13   A    No.

14   Q    And while you were looking to this evidence and you

15   found it, sir, did you close the area?

16   A    No.

17   Q    Before you pick up the black bag and the rifles from

18   where you found it, you saw them, you take any pictures?

19   A    No, ma'am.

20   Q    After you retrieved this black bag, before you gave it

21   to the ATF agent, did you take fingerprints?

22   A    No, ma'am.

23   Q    Do you know if anyone did?

24   A    No, ma'am.

25   Q    Aside from the ammunitions that you said that you found

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                     65

 1   inside this black bag, what else did you find there?

 2   A    Inside the bag there were two T-shirts, a mask, a ski

 3   mask, and a mobile phone of the ones that Obama hands out.

 4   Not a sophisticated cell phone.

 5   Q    A cellular phone?

 6   A    Yes, a mobile phone.

 7   Q    Do you know if any fingerprints were raised from -- or

 8   attempted to be raised from the cellular phone?

 9   A    At least I did not.

10   Q    And that cellular phone was also together with the

11   T-shirt given to transfer to the ATF agents; correct?

12   A    Yes.     Everything was handed over to the fellow agents

13   from ATF.

14   Q    What else, if anything, did you do on November 2, 2017,

15   in relation with the incidents of that day?

16   A    After I seized the evidence, nothing else.

17   Q    You mentioned that when you blocked the Suzuki at the

18   Aybar Street, if I well --

19               MS. GARCIA-JIMENEZ:     Objection, Your Honor.

20   Misleading.

21               THE COURT:     I will allow it.

22               THE WITNESS:    The street --

23   BY MS. VALLDEJULI-PEREZ:

24   Q    I am directing you --

25               THE COURT:     Well, his testimony was that the Suzuki

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                        66

 1   evaded his attempt to block it.

 2                If you want to rephrase the question, go ahead.

 3   BY MS. VALLDEJULI-PEREZ:

 4   Q      What I was going to ask you, you said that there were

 5   also a patrol car, marked patrol car.

 6   A      Correct.

 7   Q      In that place.

 8   A      Correct.

 9   Q      What happened with the patrol car, if you know?

10   A      Well, after the vehicle avoided or did this maneuver

11   (demonstrating) to avoid -- go to the left of the vehicle in

12   which I rode, then the vehicle in which Monroig and Santiago

13   were in passed, and after that, the patrol passed.

14   Q      So the patrol car was going behind the unmarked car of

15   Monroig and Santiago?

16   A      At least to the extent that I was able to observe them,

17   yes.

18                MS. VALLDEJULI-PEREZ:    Your Honor, I have no more

19   questions.

20                THE COURT:    Any redirect?

21                MS. GARCIA-JIMENEZ:     One more question, Your Honor.

22                             REDIRECT EXAMINATION

23   BY MS. GARCIA-JIMENEZ:

24   Q      Agent, showing you Government Exhibit 101.

25                Do you recognize that picture?

                              Joe Reynosa, CSR, RPR
                             Official Court Reporter
                                                                             67

 1   A    Yes, ma'am.

 2   Q    Can you describe what we are seeing in the picture.

 3   A    Yes, ma'am.

 4   Q    Please do so.

 5   A    There is the black and blue rifle (indicating).          The

 6   black and beige one (indicating).       This is the Patriot and

 7   this is the American Tactical (indicating).       The black Nike

 8   bag (indicating).    The drum magazine (indicating).        The

 9   magazines (indicating) that are placed on the rifles.             The

10   larger ones that have a greater capacity and can hold more

11   rounds than these (indicating).       The mask, the two T-shirts

12   and the cell phone (indicating).

13             THE COURT:     And those things that are standing up?

14             THE WITNESS:    Are the rounds of ammunition.

15             These (indicating) were placed in this one

16   (indicating).

17             THE COURT:     In "this" what?

18             THE WITNESS:    These (indicating) and in this one,

19   in this magazine (indicating).

20             Each round that is placed next to a magazine is

21   what was inside the magazine.

22             THE COURT:     And which ones were the ones that you

23   found on the street?

24             THE WITNESS:    Part of these (indicating).

25             THE COURT:     Thank you.    You may be seated.

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                      68

 1                MS. GARCIA-JIMENEZ:     I have no more questions,

 2   Your Honor.

 3                THE COURT:     Mr. Torres, thank you for your

 4   testimony.     You are excused.

 5                THE WITNESS:    Thank you, Your Honor.

 6                (Witness excused.)

 7                (Whereupon, the following proceedings were reported

 8   but not transcribed:)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    69

 1                         REPORTER'S CERTIFICATE

 2

 3                I, JOE REYNOSA, Official Court Reporter for the

 4   United States District Court for the District of Puerto Rico,

 5   appointed pursuant to the provisions of Title 28, United

 6   States Code, Section 753, do hereby certify that the

 7   foregoing is a true and correct computer-aided transcript of

 8   proceedings had in the within-entitled and numbered cause on

 9   the date herein set forth; and I do further certify that the

10   foregoing transcript has been prepared by me or under my

11   direction.

12

13

14

15

16

17
                                   S/Joe Reynosa
18                           ___________________________

19                                JOE REYNOSA, CSR, RPR
                                  United States Court Reporter
20                                Federico Degetau Federal
                                  Building, Room 150
21                                150 Carlos Chardón Street
                                  San Juan, Puerto Rico 00918-176
22                                (787) 772-3000

23

24

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
